Mr. Justice del Toro
delivered the opinion of the court.
José León' Río filed with the District Court of Aguadilla a complaint directed against Fernando Vazquez to enforce the fulfilment of a contract and an application for a preliminary injunction forbidding the sale by auction of a certain estate until the rights of the plaintiff claimed in said complaint should be determined. The writ was issued, the petitioner being required to furnish a bond in the sum of $400.
The defendant, Vázquez, filed a motion for the dissolution of the injunction, and the court, after hearing both parties, denied the defendant’s motion. From this decision of the court the defendant appealed to this Supreme Court, which decided the appeal by judgment of February 11 of this year, after affirming the decision appealed from.
While the main action to enforce the fulfilment of a contract was still pending, as also the appeal taken from the order of the district court refusing to dissolve the preliminary injunction, the defendant, Vázquez, filed an answer to the application for a preliminary injunction, when the case was again discussed by both parties and decided by the district court against the defendant in an order of May 3, 1910, from which the present appeal was taken.
*221One of the grounds of the decision appealed from, which is sufficient to support it, reads:
‘ ‘ Finally, the question of the dissolution or reversal of the writ of injunction on application of the defendant having been decided by the court, and an appeal taken by him from the decision refusing to grant the dissolution, it is not possible, in good legal lpgic, to return to what has already been adjudged by again raising the same issue, according to the maxim •non bis in idem. The proper course would be to discuss and finally dispose of the matter under the procedure in which the main issue is to be examined and delermined and where the injunction decreed; which is but a mere incident thereof, may be made final. ’ ’
But even were we to consider -the case and decide it on its merits, our decision would have to go against the claims of the appellant. The same errors alleged in the appeal from the order refusing to grant the dissolution of the injunction are repeated here; and for the reasons stated in the opinion of this court in deciding that appeal, which opinion is the law of this case, we should find that the errors alleged have not been committed and that the court in issuing the writ of preliminary injunction exercised its jurisdiction in accordance with the law and established jurisprudence.

Affirmed.

Chief Justice Hernández and Justices MacLeary and Wolf' concurred.
Mr. Justice Aldrey took no pant in the decision of'this case.